 Case 3:19-cv-01635-JLS-MSB Document 44 Filed 09/30/19 PageID.6299 Page 1 of 6



 1   EDWARD J. CASEY (SBN 119571)
     JAMES R. EVANS, JR. (SBN 119712)
 2   ALEXANDER AKERMAN (SBN 280308)
     ALSTON & BIRD LLP th
 3   333 South Hope Street, 16 Floor
     Los Angeles, California 90071
 4   Telephone: (213) 576-1000
     Facsimile: (213) 576-1100
 5   Emails: Ed.Casey@alston.com
             James.Evans@alston.com
 6           Alex.Akerman@alston.com
 7   MICHAEL ZWEIBACK (SBN 143549)
     RACHEL L. FISET (SBN 240828)
 8   ZWEIBACK, FISET & COLEMAN LLP
     523 W. Sixth Street
 9   Los Angeles, CA 90014
10   Telephone: (213) 266-5170
     Email: Michael.Zweiback@zfclaw.com
11          Rachel.Fiset@zfclaw.com
12   Attorneys for Defendants
13   SOUTHERN CALIFORNIA EDISON COMPANY,
     SAN DIEGO GAS & ELECTRIC COMPANY,
14   SEMPRA ENERGY and HOLTEC INTERNATIONAL
15
                              UNITED STATES DISTRICT COURT
16
                           SOUTHERN DISTRICT OF CALIFORNIA
17
18   PUBLIC WATCHDOGS, a California              Case No.: 19-cv-1635-JLS (MSB)
     501(c)(3) corporation,
19                                               (Hon. Janis L. Sammartino)
                    Plaintiffs,
20                                  OBJECTIONS TO REPLY IN SUPPORT
            v.                      OF AMENDED MOTION FOR
21
     SOUTHERN CALIFORNIA EDISON PRELIMINARY INJUNCTION AND
22   COMPANY; SAN DIEGO GAS &       TEMPORARY RESTRAINING ORDER;
     ELECTRIC COMPANY; SEMPRA       MOTION TO STRIKE REPLY OR,
23   ENERGY; HOLTEC                 ALTERNATIVELY, REQUEST FOR
     INTERNATIONAL, UNITED STATES LEAVE TO FILE SHORT SUR REPLY
24   NUCLEAR REGULATORY
     COMMISSION; and DOES 1 through [NO HEARING DATE SET]
25   100,
26                  Defendants.
27
28
            DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S REPLY RE PRELIMINARY INJUNCTION, ETC.
                                                                   CASE NO. 19-cv-1635-JLS (MSB)
     LEGAL02/39275651v3
 Case 3:19-cv-01635-JLS-MSB Document 44 Filed 09/30/19 PageID.6300 Page 2 of 6




 1                          OBJECTIONS AND MOTION TO STRIKE
 2            Defendants Southern California Edison Company, San Diego Gas & Electric
 3   Company, Sempra Energy and Holtec International (collectively “Defendants”)
 4   respectfully object to, and move to strike, Plaintiff’s Reply (the “Reply”) [Dkt. 40] in
 5   Support of Amended Motion for Preliminary Injunction and Temporary Restraining
 6   Order (the “Amended Motion”) because the Reply rests, in significant measure, upon
 7   the Amended Complaint [Dkt. 38]. Because the Amended Complaint was filed after
 8   the filing of Defendants’ Opposition to the Motion, Defendants have not had an
 9   opportunity to respond to the allegations of the Amended Complaint or the arguments
10   in the Reply that rest upon the newly filed allegations (discussed below). The Court
11   should strike and disregard the Reply because it purports to rest upon the allegations of
12   the Amended Complaint. Alternatively, Defendants request leave to file a short sur
13   reply in support of their opposition to the Amended Motion.1
14          I.    The Amended Complaint Was Not Filed Until After The Opposition
                  To The Motion Thereby Depriving Defendants of an Opportunity To
15
                  Respond To The Allegations Of The Amended Complaint Or The
16                Argument in the Reply Based Upon those Allegations.
17            Plaintiff filed its Amended Motion for Preliminary Injunction and Temporary
18   Restraining Order on August 29, 2019. [Dkt. 5] Pursuant to the briefing schedule set
19   by the Court, on September 20, 2019, Defendant Nuclear Regulatory Commission
20   (“NRC”) filed its opposition to the Amended Motion. [Dkt. 37]. On that same date,
21   Defendants filed their opposition to the Amended Motion. [Dkt. 36].
22            Four days after it received the defendants’ oppositions to the Amended Motion,
23   Plaintiff unilaterally filed an Amended Complaint alleging a new cause of action under
24   the Price-Anderson Act, and purportedly alleging “new facts” upon which Plaintiff rests
25   its Amended Motion [Dkt. 38 (amended complaint) and Dkt. 40 (reply in support of
26   amended motion)].
27
     1
         Local Rule 7.1(h) restricts a reply brief to ten pages. Plaintiff’s reply is 19 pages.
28
                                                  1
             DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S REPLY RE PRELIMINARY INJUNCTION, ETC.
                                                                    CASE NO. 19-cv-1635-JLS (MSB)
     LEGAL02/39275651v3
 Case 3:19-cv-01635-JLS-MSB Document 44 Filed 09/30/19 PageID.6301 Page 3 of 6




 1          Plaintiff’s Reply makes clear that its motion for provisional relief rests upon the
 2   allegations of the Amended Complaint—a document that was never provided to
 3   Defendants prior to the filing of their opposition to the Amended Motion: Indeed, at the
 4   very outset of its reply brief, Plaintiff states that “In addition to relying on the Factual
 5   Summaries provided in the Amended Complaint [Dkt. 38] and Amended Motion for
 6   Temporary Restraining Order [Dkt 5], Public Watchdogs makes the following
 7   observations in response….” [Dkt. 40, 5:23-26](emphasis added). The Plaintiff’s Reply
 8   then proceeds to cite to the factual allegations in the Amended Complaint 11 times, and
 9   a number of those allegations were not made in the original Complaint on which the
10   Amended Motion for injunctive relief was based. [See e.g. Dkt. 40,4:21-26 (citing
11   September 16, 2019 update), 5:18-21 (discussing purported events that occurred during
12   the pendency of the Amended Motion for Temporary Restraining Order); 6:15-22
13   (citing new allegations of purported incidents first raised in Amended Complaint as
14   grounds for relief).]. Further, Plaintiff omits key information from new documents cited
15   in its Reply, including information confirming that all of the SONGS fuel will be ready
16   to be transported offsite by the year 2030, and not by the year 2100 as alleged by
17   Plaintiff. [Dkt. 40, 9:7-15.].
18          In addition to relying on new factual allegations made in the Amended
19   Complaint, the Reply also rests on new legal claims and conclusions asserted in the
20   Amended Complaint. For example,
21              •   “And while the Defendants characterize Public Watchdogs’ APA claim
22                  narrowly (as a tardy challenge to the NRC’s unilateral approval of the
23                  SONGS Defendants’ request for a License Amendment), Public
24                  Watchdogs are also challenging the NRC’s exemption decisions relating
25                  to SONGS (flowing from the License Amendment). Amended Complaint
26
27
28
                                                 2
            DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S REPLY RE PRELIMINARY INJUNCTION, ETC.
                                                                   CASE NO. 19-cv-1635-JLS (MSB)
     LEGAL02/39275651v3
 Case 3:19-cv-01635-JLS-MSB Document 44 Filed 09/30/19 PageID.6302 Page 4 of 6




 1                    ¶¶ 102-108…” [Id. at 11:19-24];2
 2                •   “Thus, the Amended Complaint satisfies the injury-in-fact standard under
 3                    Article III.” [Id. at 14:25-26];
 4                •   “Here, the Amended Complaint asserts federal jurisdiction under the PAA
 5                    in its Second Cause of Action, and the state law claims fall with the broad
 6                    jurisdictional grant of the PAA. Accordingly, Defendants’ attack on
 7                    Public Watchdogs’ nuisance and product liability claims must be rejected.”
 8                    [Id. at 16:22-25].3
 9
10          II.       Plaintiff’s Amended Motion Improperly Relies Upon The Allegations
11                    Of The Amended Complaint; The Reply Should Be Stricken

12          As a matter of due process, this Court should not consider new arguments or new
13   evidence offered by Plaintiff in support of its Amended Motion. See Provenz v. Miller,
14   102 F.3d 1478, 1483 (9th Cir.1996) (holding, in the summary judgment context, that a
15   district court must give the opposing party an opportunity to respond to new evidence
16   presented in reply before it may consider such evidence); see also Weiland Sliding
17   Doors & Windows, Inc. v. Panda Windows & Doors, LLC, 2011 U.S. Dist. LEXIS
18   8985, at *6 (S.D. Cal. Jan. 31, 2011) (“In its reply, Plaintiff raises a new argument for
19   striking Defendant's invalidity contentions. But the Court will not consider it because it
20   was not made in the original motion and Defendant was not given an opportunity to
21   oppose.”); Harrold v. Experian Info. Solutions, Inc., 2012 U.S. Dist. LEXIS 133385,
22   2012 WL 4097708, at *4 n.2 (N.D. Cal. Sept. 17, 2012) (noting that “[s]andbagging
23   2
       Although Plaintiff now asserts a challenge to NRC decisions made after its approval
24   of the 2015 License Amendment, Plaintiff never identifies those post-2015 decisions.
     [Dkt, 38, ¶102.].
25   3
       The SONGS Defendants and Holtec have filed Motions to Dismiss all of the causes
     of action alleged against them in the Amended Complaint, including the new claim
26   under the Price-Anderson Act. [Dkt. 41(Holtec Motion to Dismiss FAC), Dkt. 42
     (SONGS Defendants Motion to Dismiss FAC.)). For reasons discussed in the related
27   Memorandums of Law (Dkt. 41-1 at §III.B.2, Dkt. 42-1 at §III.A.2) Plaintiff’s new
     Price-Anderson Act claim is meritless and cannot be grounds for injunctive relief.
28
                                                 3
            DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S REPLY RE PRELIMINARY INJUNCTION, ETC.
                                                                   CASE NO. 19-cv-1635-JLS (MSB)
     LEGAL02/39275651v3
 Case 3:19-cv-01635-JLS-MSB Document 44 Filed 09/30/19 PageID.6303 Page 5 of 6




 1   with a new legal theory in a reply brief will not be tolerated”). The Provenz rule applies
 2   to replies such as this one submitted in support of preliminary injunctions motions.
 3   Iconix, Inc. v. Tokuda, 457 F.Supp.2d 969, 976 (N.D. Cal. 2006) ("Because the rule of
 4   Provenz applies to preliminary injunction motions, the Court SUSTAINS Defendants'
 5   objection to the new evidence and argument in Plaintiff's Reply…”).
 6          The Court should strike the Reply because it relies heavily upon the Amended
 7   Complaint that was filed after the filing of Defendants’ opposition to the Amended
 8   Motion. See Docusign, Inc. v. Sertifi, Inc., 468 F. Supp. 2d 1305, 1307 (W.D. Wash.
 9   2006) (“Docusign's Reply [in support of injunction] raises new evidence and argument
10   regarding irreparable harm and claim construction. Docusign submits extensive
11   supplemental declarations from both its founder and expert witness. These declarations
12   address issues which should have been addressed in the opening brief, and the new
13   evidence is inappropriate for Reply. Because the rule of Provenz applies to preliminary
14   injunction motions, the Court SUSTAINS Defendants' objection to the new evidence
15   and argument in Plaintiff's Reply…”); Iconix, 457 F. Supp. 2d at 976 (sustaining
16   objection to new arguments and evidence raised in reply in support of motion for
17   preliminary injunction); New arguments and evidence presented for the first time in a
18   reply are waived. See, e.g., United States v. Patterson, 230 F.3d 1168, 1172 (9th Cir.
19   2000).
20          Because the Reply makes new legal arguments and rests upon the allegations of
21   the Amended Complaint, the Reply should be stricken. Alternatively, Defendants
22   request an opportunity to submit a short sur reply responding to the new allegations and
23   ///
24   ///
25   ///
26   ///
27   ///
28
                                                 4
            DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S REPLY RE PRELIMINARY INJUNCTION, ETC.
                                                                   CASE NO. 19-cv-1635-JLS (MSB)
     LEGAL02/39275651v3
 Case 3:19-cv-01635-JLS-MSB Document 44 Filed 09/30/19 PageID.6304 Page 6 of 6




 1   arguments raised by Plaintiff, for the first time, on reply.
 2
 3
     Dated: September 30, 2019                Respectfully submitted,
 4                                            ALSTON & BIRD LLP

 5
                                              By: s/ Edward J. Casey
 6                                            Edward J. Casey
                                              Attorneys for Defendants
 7                                            SOUTHERN CALIFORNIA EDISON
                                              COMPANY, SEMPRA ENERGY, SAN
 8                                            DIEGO GAS & ELECTRIC COMPANY
                                              and HOLTEC INTERNATIONAL
 9                                            E-mail: Ed.Casey@alston.com

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 5
            DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S REPLY RE PRELIMINARY INJUNCTION, ETC.
                                                                   CASE NO. 19-cv-1635-JLS (MSB)
     LEGAL02/39275651v3
